Citation Nr: 1336154	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right acromioclavicular (AC) and glenohumeral joints.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left acromioclavicular (AC) and glenohumeral joints.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from September 1978 to October 1981, and from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Buffalo, New York.  In that action, the RO granted service connection for disabilities of both shoulders and assigned separate 10 percent disability ratings.  The appellant has appealed that action claiming that higher ratings should be assigned for both shoulder disorders.

This matter was previously remanded in May 2012 and March 2013 to accomplish additional development.  

The claim is once again before the Board, and, regrettably, the claim must again be remanded.  VA will notify the appellant if further action is required


REMAND

The appellant is seeking disability evaluations in excess of 10 percent for each of his shoulder disabilities.  He was afforded VA examinations in July 2009 and March 2011.  At the March 2011 examination, the appellant reported flare-ups of bilateral shoulder symptoms.  The examiner did not comment as to whether there would be additional functional loss during such flare-ups.  Accordingly, the Board in May 2012 found the examination to be inadequate.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.)

Upon remand, the appellant was afforded another examination in May 2012.  At that time, he did not report any flare-ups.  The examiner performed range of motion testing and addressed additional functional impairment with repetitive motion.  However, the examiner did not express whether there would be additional functional limitation during flare-up.  Although no flare-ups were reported at that examination, such were reported earlier in the claim period and thus this information is relevant to the instant appeal.  Thus, another examination was requested.

The record shows that as a result of March 2013 remand, another examination was accomplished in April 2013.  The results of that examination are contained in the record.  Upon review of the most recent medical examination report, it is once again the determination of the Board that the issues must be returned for further action.  Specifically, the Board requested that the examiner review the entire medical record and provide an analysis as to whether any reported flare-ups during the course of the appeal resulted in additional functional limitation.  The report does not show such an analysis.  Again, there has not been substantial compliance with the prior remand and therefore further development is required, as indicated above.  Stegall v. West, 11 Vet. App. 268 (1998).  Further appellate consideration will be deferred and the case is again REMANDED to the AMC for the following, previously requested, development.

Additionally, when the Board returned the claim in March 2013, the AMC was instructed to obtain any missing medical records, including any private medical records, prior to obtaining a medical examination of the appellant.  In this regard, a letter from the AMC was sent to the appellant in April 2013 requesting that he identify any health care providers who may have treated him for his bilateral shoulder disabilities.  The appellant did not immediately respond to the letter but at a later date provided to the AMC copies of treatment records dated in 2013.  These documents were forwarded with the rest of the claims folder to the Board and were not reviewed by the AMC.  They also were not present with the rest of the appellant's medical records when he underwent the VA shoulder examination in April 2013.  Moreover, there is no indication in the record that the appellant was waiving RO consideration of the new evidence and that he was not requesting that the RO consider the new evidence in the first instance in accordance with 38 C.F.R. § 20.1304(c) (2013).  In light of the appellant's failure to waive consideration at the AOJ, the Board must remand the claim also for RO consideration.

Thus, the claim is returned to the AMC for the following actions:

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2011 to the present for any bilateral shoulder disorder, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Of particular interest are any medical records of treatment that may be located at SOS Syracuse Orthopedic Specialist, of 5719 Widewaters Parkway, Syracuse, New York 13214.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.

All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2013).  Additionally, if the appellant fails to respond to the AMC's inquiry, a separate letter should be sent to him explaining to him that his noncooperation may detrimentally affect his claim now on appeal.  A copy of this letter should also be placed in the record for future review.  

2.  Only after all of the government and private medical treatment records have been obtained and included in the claims folder, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine the severity of the appellant's right and left shoulder disabilities.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions with respect to the left and right shoulders.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested since January 2008, that are attributable to his service-connected right and left shoulder disabilities.

The examiner should specifically comment on the manifestations and symptoms produced by the two separate conditions.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.

Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected shoulder disabilities and the symptoms/manifestations produced by any found nerve impingement.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, then this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss and address the appellant's contentions concerning the severity of the disabilities and the limitations produced by the disorders.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

Additionally, based on a review of the medical evidence and more specifically, the examination reports of July 2009, March 2011, and May 2012, along with the recent private medical records from the spring of 2013, the examiner must make an estimation as to the functional impairment posed by the findings of pain in both shoulders, to include reported flare-ups of bilateral shoulder symptomatology.  The examiner should also express an opinion as to the impact of pain on the appellant's bilateral shoulder function.  If the examiner cannot provide an opinion because it cannot be determined based on a review of the evidence of record and the statements provided by the appellant, then this should be fully explained and commented thereon.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is advised that failure to cooperate by reporting for the above requested examination may result in the denial of the claims.  38 C.F.R. § 3.655 (2013) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

